      Case 2:20-cr-00195-APG-EJY Document 31 Filed 08/13/21 Page 1 of 4



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   Nevada Bar No. 14853
     KIMBERLY M. FRAYN
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: (702) 388-6336
 5   Fax: (702) 388-6418
     Kimberly.Frayn@usdoj.gov
 6
     Attorneys for the United States
 7
                                       UNITED STATES DISTRICT COURT
 8                                          DISTRICT OF NEVADA
                                                   -oOo-
 9
     UNITED STATES OF AMERICA,
10
                                                      Case No: 2:20-cr-00195-APG-EJY
                              Plaintiff,
11
                                                      Stipulation to Continue
                  vs.                                 Deadline for Government’s Response to
12
                                                      Defendant’s Motion to Dismiss Indictment
     DARNELE NELSON,                                  (ECF 28) and Motion to Suppress (ECF 29).
13
                              Defendant.                 (First Request)
14

15
            IT IS HEREBY STIPULATED AND AGREED, by and between CHRISTOPHER
16
     CHIOU, Acting United States Attorney, and Kimberly M. Frayn, Assistant United States
17
     Attorney, counsel for the United States of America, and Todd M. Leventhal, Esq., counsel for
18
     Defendant DARNELE NELSON, that the deadline for Government’s Response to
19
     Defendant’s Motion to Dismiss Indictment (ECF 28) and Motion to Suppress (ECF 29),
20
     currently set for Thursday, August 19, 2021, be vacated and continued for a week, up to and
21
     including Thursday, August 26, 2021.
22
            This stipulation is entered into for the following reasons:
23
            1.      Government counsel needs a very brief amount of additional time, a week, up to
24
     and including Thursday, August 26, 2021, to complete its research, draft, and finalize

                                                     1
      Case 2:20-cr-00195-APG-EJY Document 31 Filed 08/13/21 Page 2 of 4



 1   appropriate responses to Defendant’s motions (ECF 28 and 29). Nelson’s motions, if granted,
 2   would be dispositive of the matter and the government should be allowed sufficient time to file
 3   appropriate responses.
 4          2.       Nelson is not in custody and does not object to the continuance.
 5          3.       Trial is set for January 3, 2022 and will not be negatively impacted by this brief
 6   weeklong extension of time to file the government’s responses.
 7          4.       The parties agree to the extension of time for the government to file its responses.
 8          5.       The requested short extension of time will not unduly prejudice the defendant
 9   and is not sought for purposes of mere delay, but to provide the government the necessary time
10   to file appropriate responses. For the reasons stated above, the ends of justice would best be
11   served by a continuance of the deadlines.
12          6. Additionally, denial of this request for continuance of the deadlines could result in a
13   miscarriage of justice.
14          7. This is the first request for a continuance of the deadlines to file the responses as set
15
     forth herein.
16
     DATED this 13th day of August, 2021.
17
                                                           CHRISTOPHER CHIOU
                                                           Acting United States Attorney
18
      /s/ Todd M. Leventhal, Esq.                           /s/ Kimberly M. Frayn______
19
     Todd M. Leventhal, Esq.                               KIMBERLY M. FRAYN
     Counsel for Defendant Nelson                          Assistant United States Attorney
20

21

22

23

24


                                                       2
      Case 2:20-cr-00195-APG-EJY Document 31 Filed 08/13/21 Page 3 of 4



 1
                                    UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
                                                -oOo-
 3
     UNITED STATES OF AMERICA,
 4                                                    Case No: 2:20-cr-00195-APG-EJY
                              Plaintiff,
 5
                 vs.                                  Findings of Fact, Conclusions
 6
                                                      of Law, and Order
     DARNELE NELSON,
 7
                           Defendant.
 8

 9
                                           FINDINGS OF FACT
10
            Based upon the pending Stipulation of counsel, and good cause appearing therefore, the
11
     Court finds that:
12
            1.     Government counsel needs a very brief amount of additional time, a week, up to
13
     and including Thursday, August 26, 2021, to complete its research, draft, and finalize
14
     appropriate responses to Defendant’s motions (ECF 28 and 29). Nelson’s motions, if granted,
15
     would be dispositive of the matter and the government should be allowed sufficient time to file
16
     appropriate responses.
17
            2.     Nelson is not in custody and does not object to the continuance.
18
            3.     Trial is set for January 3, 2022 and will not be negatively impacted by this brief
19
     weeklong extension of time to file the government’s responses.
20
            4.     The parties agree to the extension of time for the government to file its responses.
21
            5.     The requested short extension of time will not unduly prejudice the defendant
22
     and is not sought for purposes of mere delay, but to provide the government the necessary time
23
     to file appropriate responses. For the reasons stated above, the ends of justice would best be
24


                                                     3
      Case 2:20-cr-00195-APG-EJY Document 31 Filed 08/13/21 Page 4 of 4



 1   served by a continuance of the deadlines.
 2          6. Additionally, denial of this request for continuance of the deadlines could result in a
 3   miscarriage of justice.
 4          7. This is the first request for a continuance of the deadlines to file the responses as set
 5   forth herein.
 6                                      CONCLUSIONS OF LAW
 7          Based on the parties’ stipulation and agreement to allow the government additional time
 8
     to file its responses and for good cause shown, the extensions of time is granted.
 9
                                                  ORDER
10
            IT IS THEREFORE ORDERED that the deadline for Government’s Response to
11
     Defendant’s motions, currently scheduled for August 19, 2021, be vacated and continued to
12
     August 26, 2021.
13
            DATED this 13th day of August, 2021.
14

15
                                                          ______________________________________
                                                          HONORABLE ELAYNA J. YOUCHAH
16
                                                          UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24


                                                      2
